 



Exhibit 10.2
PROMISSORY NOTE
$750,000.00
Birmingham, Alabama
Date: April 30, 2008
FOR VALUE RECEIVED, the undersigned, ENTEGREAT SOLUTIONS, LLC (“Borrower”),
hereby promises to pay to the order of TECHNOLOGY SOLUTIONS COMPANY, a Delaware
corporation or its assigns (“Lender”), in lawful money of the United States of
America constituting legal tender in payment of all debts and dues, public and
private, the principal amount of Seven Hundred Fifty Thousand and 00/100 Dollars
($750,000.00), together with interest of one and eighty-five one-hundredths
percent (1.85%) per annum on the unpaid principal, the agreed to short term
applicable federal rate as published by the Internal Revenue Service for
avoidance of imputed interest, compounded annually, which shall be payable and
calculated as follows:
1. Capitalized Terms. Capitalized terms used herein and not otherwise defined
shall have the meaning set forth in that certain Asset Purchase Agreement
between Lender and Borrower effective as of April 30, 2008 (the “Asset Purchase
Agreement”) if defined therein.
2. Payment of Principal and Interest. Payments of principal and interest on this
Promissory Note shall be due and payable in two (2) installments of principal
and interest, described below as First Payment and Second Payment, respectively.
The first payment shall be made on the date six (6) months following the Asset
Purchase Agreement date. The balance of the principal and all remaining accrued
and unpaid interest on this Promissory Note and all charges hereunder shall be
due and payable in full on the first business day prior to the anniversary of
the Asset Purchase Agreement:
First Payment of Three Hundred Eighty Thousand Two Hundred Seven Dollars and
88/100, ($380,207.88), due October 31, 2008;
Second Payment of Three Hundred Eighty Thousand Two Hundred Seven Dollars and
88/100, ($380,207.88), due April 29, 2009;
This Promissory Note may be prepaid in whole or in part at any time without
penalty, provided that any partial prepayment shall be accompanied by an amount
equal to all accrued interest and other charges on the amount so paid. All
payments shall be applied first to interest and other charges owing hereunder
and then to principal.
3. Interest. Interest shall be calculated on the basis of a 365 day year and
actual days elapsed, beginning on the date of this Promissory Note. In no event
shall the rate of interest calculated under this Promissory Note exceed the
maximum rate allowed by law, and in the event the stated rate of interest shall
exceed the rate allowed by law, then such rate shall be adjusted to the maximum
rate allowed by law.

 

 



--------------------------------------------------------------------------------



 



4. Events of Default. Upon the occurrence of any one or more of the following
events (“Events of Default”):
(a) Default in the payment of the principal of or interest on this Promissory
Note, as and when the same is due and payable and the continuance thereof for
greater than fifteen (15) days; or
(b) Failure by the Borrower to observe any covenant or obligation contained in
this Promissory Note and the continuance thereof for greater than fifteen
(15) days; or
(c) Borrower shall (i) apply for or consent to the appointment of a receiver,
trustee, liquidator or other custodian of Borrower or any of Borrower’s
properties or assets, (ii) make a general assignment for the benefit of
creditors, (iii) suffer or permit an order for relief to be entered against
Borrower in any proceeding under the federal Bankruptcy Code, or (iv) file a
voluntary petition in bankruptcy, or a petition or an answer seeking an
arrangement with creditors or to take advantage of any bankruptcy,
reorganization, insolvency, readjustment of debt, dissolution or liquidation law
or statute, or an answer admitting the material allegations of a petition filed
against Borrower in any proceeding under any such law or statute; or
(d) A petition shall be filed, without the application, approval or consent of
Borrower in any court of competent jurisdiction, seeking bankruptcy,
reorganization, rearrangement, dissolution or liquidation of Borrower or of all
or a substantial part of the properties or assets of Borrower, or seeking any
other relief under any law or statute of the type referred to in subsection
(c)(iv) above against Borrower, or the appointment of a receiver, trustee,
liquidator or other custodian of Borrower or of all or a substantial part of the
properties or assets of Borrower, and such petition shall not have been stayed
or dismissed within sixty (60) days after the filing thereof.
then, or at any time thereafter during the continuance of any such event, the
holder may, without further notice to the Borrower, declare this Promissory Note
and indebtedness evidenced hereby to be forthwith due and payable, whereupon
this Promissory Note and the indebtedness evidenced hereby shall become
forthwith due and payable, both as to principal and interest, without
presentment, demand, protest, notice of acceleration or other notice of any
kind, all of which are hereby expressly waived, anything contained herein or in
any other instrument executed in connection with or securing this Note to the
contrary notwithstanding. In addition, in the Event of an Event of Default and
until the same is cured, the interest rate on this Promissory Note shall be
increased to the prime interest rate as published by the Wall Street Journal.
5. Waivers. Borrower hereby waives demand, presentment for payment, notice of
dishonor, notice of acceleration, protest, and notice of protest and diligence
in collection or bringing suit and agrees that the holder hereof may accept
partial payment, or release or exchange security or collateral, without
discharging or releasing any unreleased collateral or the obligations evidenced
hereby. Borrower further waives any and all rights of exemption, both as to
personal and real property, under the constitution or laws of the United States,
the State of Alabama or any other state.

 

2



--------------------------------------------------------------------------------



 



6. Right to Offset; Recourse Nature. Borrower may set off any claim it may have
for indemnification under the Asset Purchase Agreement against any amounts due
from Purchaser pursuant to this Promissory Note as long as Borrower complies
with the terms of Section 11.5(c) of the Asset Purchase Agreement. Borrower
shall provide Lender with prior written notice of any such right of offset.
Lender agrees that the exercise of such right, in good faith, even if ultimately
determined to be unjustified, shall not be deemed a breach of this Promissory
Note or the Asset Purchase Agreement as long as Borrower complies with the terms
of Section 11.5(c) of the Asset Purchase Agreement, and Borrower will remit any
amount so offset, together with interest as determined herein, to Seller if such
a determination is made that such offset was unjustified.
7. Subordination. The debt evidenced hereby and the payment of the principal,
and interest and other amounts due hereunder, are hereby expressly subordinated
in right of payment to the prior payment in full of the Senior Liabilities. So
long as no default on the Senior Liabilities or under any of the Senior Debt
Documents exists at the time any payment hereunder is due, or would be caused by
any such payment, the Borrower shall pay, and the Lender shall receive, payments
hereunder in accordance with the terms hereof; provided, however, the Borrower
shall not pay, and the Lender shall not receive, any prepayments of principal or
interest prior to the date on which such sums are due and payable in the
ordinary course hereunder. For purposes of this section, the following terms
have the meaning ascribed to them below:
(a) Senior Liabilities means all principal of and interest on that certain loan
in the maximum principal amount of $5,000,000 made by Regions Bank to EnteGreat,
Inc., a Delaware corporation and the parent of Borrower (“Parent”) for the
benefit of Borrower and Parent, evidenced by the Senior Note, and all other sums
now or hereafter payable under the Senior Debt Documents, including all
principal, interest, fees (including attorneys’ fees), charges, costs, expenses
and other amounts.
(b) Senior Note means that certain Master Note (Reducing Revolving Loan) dated
April 30, 2008 made by Parent to the order of Regions Bank in the maximum
principal amount of $5,000,000.
(c) Senior Debt Documents shall mean the Senior Note, and all other loan
agreements, notes, security documents and other documents now or hereafter
evidencing, securing or otherwise executed in connection with or related to any
of the Senior Liabilities, and any renewals, extensions, modifications,
amendments or supplements to or of any of said documents.
8. Miscellaneous. As used herein, the terms “Borrower”, “Lender” and “holder”
shall be deemed to include their respective successors, legal representatives
and assigns, whether by voluntary action of the parties or by operation of law.
This Note shall be governed by and be construed in accordance with the laws of
the State of Delaware. It is intended, and the Borrower and the holder hereof
specifically agree, that the laws of the State of Delaware governing interest
shall apply to this Promissory Note and to this transaction. This Promissory
Note may not be modified except by written agreement signed by the Borrower and
the holder hereof, or by their respective successors or assigns.

 

3



--------------------------------------------------------------------------------



 



              BORROWER:     ENTEGREAT SOLUTIONS, LLC
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       

 

4